The language in the second division of the opinion immediately following the citation of Columbia Fire Ins.Co. v. Tatum, has been substituted for the language first used. The language of the petition does not positively or affirmatively allege who procured the policy of insurance, hence the cases of Fowler v. Johnson, 151 Ga. 122 (106 S.E. 90) and New Zealand Fire Ins. Co. Ltd. v. Brewer, 29 Ga. App. 773
(116 S.E. 922) are differentiated from the instant case. All the grounds of the motion for rehearing being considered, it is denied.
Broyles, C. J., and Guerry, J., concur. *Page 350